Citation Nr: 1740370	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hand disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1942 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2016, the Veteran testified before the undersigned with his attorney present.  A transcript of the hearing is of record.  Notably, in an August 2017 correspondence, the Veteran, through his attorney, indicated that he disagreed with the June 2017 supplemental statement of the case and would like to be scheduled for a video hearing to offer additional testimony.  As, the Veteran was already afforded a hearing on the issue, the request for an additional Board hearing is denied.   

In May 2017, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board notes that the Veteran was originally claiming service connection for rheumatoid arthritis of the hands; however, medical records reflect multiple diagnoses for the hand.  Thus, the Board has generalized his claim to one for a disability of the hands.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The evidence is insufficient to show that the Veteran's hand disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a hand disability are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).



Relevant Legal Principles 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran claims his hand disability is due to working as a winch operator in service, and that he was required to pull on a large cable for 5-6 hours a day.  Indeed, the Veteran's service personnel records confirm that his military occupational specialty was winch operator.

As the Veteran has confirmed diagnoses of rheumatoid arthritis, osteoarthritis and ulnar neuropathy of the bilateral hands.  See VA Treatment Records; June 2017 VA Examination Report.  The issue that remains disputed is whether or not the Veteran's hand disability had its onset in service, manifested to a compensable degree in service, or otherwise related to service. 

Here, the Veteran's service treatment records have been formally found unavailable, as they were destroyed by fire.  

The Veteran's post service treatment records show diagnoses of osteoarthritis of the bilateral hands in January 2006.   

The Veteran was afforded a VA examination in June 2017.  The examiner opined that the Veteran's arthritis of the bilateral hands and ulnar neuropathy with atrophy were less likely than not related to service.  The examiner reasoned, "The Veteran has more than just arthritis of the bilateral hands.  Arthritis would not be an uncommon finding at his age.  However, he also has ulnar neuropathy with atrophy which is the main cause of his claw hand deformity.  It is less likely than not that working as a winch operator in the 1940s would have caused his current arthritis of the hands, it is more likely than not related to his age.  He worked as a wince operator in the service for almost 4 years, by the worked as a farmer the majority of his adult life, therefore, it would impossible to state that hand arthritis (and/or ulnar neuropathy) is related to the time he was in service."  

The Board finds that the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for her and her opinions were based on an examination and interview of the Veteran as his post-service treatment records and the lay statements.  The opinions considered an accurate history, and they were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board has also considered the Veteran's assertions that his hand disability is related to his duties as a winch operator in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here the Veteran is not competent to opine as to the etiology of his current diagnoses.  Nevertheless, even if the Veteran was competent to provide such an opinion, the opinion provided by the VA examiner is more probative.  The examiner has medical training, education, and experience that the Veteran is not shown to have.  As such, the examiner's opinion is given more probative weight.

In addition, the record does not show and the Veteran does not assert that his hand disability manifested within one year of separation.  Specifically, the Veteran reported that he began having issues with his hands at age 38.  See September 2016 Hearing Transcript.  The Veteran was born in 1919 and separated in 1946; he was approximately 27 at separation.  As the Veteran reports not experiencing hand symptoms until over 10 years after service and there is no objective evidence of continuity of symptoms, presumptive service connection is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a hand disability, to include arthritis is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


